

117 HR 1046 IH: Federal Broadband Deployment in Unserved Areas Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1046IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Curtis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal Communications Commission to provide broadband availability data to the Department of the Interior.1.Short titleThis Act may be cited as the Federal Broadband Deployment in Unserved Areas Act. 2.Locating Federal facilities in unserved areas(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives;(B)the Committee on Natural Resources of the House of Representatives;(C)the Committee on Commerce, Science, and Transportation of the Senate; and(D)the Committee on Environment and Public Works of the Senate.(2)CommissionThe term Commission means the Federal Communications Commission.(3)Communications facilityThe term communications facility includes—(A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switch, wiring, cabling, power source, shelter, or cabinet, associated with the licensed or permitted unlicensed wireless or wireline transmission of any writing, sign, signal, data, image, picture, and sound of any kind; and(B)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using any duly authorized device that does not require an individual license; and(iii)is added to a tower, building, or other structure.(4)Covered landThe term covered land means land managed by a Federal land management agency.(5)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture.(6)Federal land management agencyThe term Federal land management agency means—(A)the Forest Service;(B)the Bureau of Land Management;(C)the National Park Service;(D)the Fish and Wildlife Service; and(E)the Bureau of Reclamation.(7)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to land administered by such Secretary; (B)the Secretary of Agriculture, with respect to National Forest System land; and(C)the Secretary of Commerce. (b)Sharing broadband availability data(1)NotificationNot later than 2 business days after the creation or update of any map required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), the Commission shall notify the Secretary concerned that the map has been created or updated.(2)Provision of informationNot later than 5 business days after the date on which the Secretary concerned is notified under paragraph (1), the Commission shall provide the Secretary concerned any data the Commission has collected pursuant to title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.).(3)ContinuationThe Commission shall provide the Secretary concerned the information described in paragraph (2) every 6 months unless the Commission no longer has such information.(4)Protection of information(A)In generalThe Commission shall specify to the Secretary concerned which information provided under paragraph (2) was collected in a confidential or proprietary manner, and the Secretary concerned may not make such information publicly available.(B)FOIAInformation provided under paragraph (2) is exempt from disclosure to the public under section 552(b)(3)(B) of title 5, United States Code.(c)Working group(1)EstablishmentNot later than 30 days after the date of enactment of this section, the Commission and the Secretary concerned shall establish an interagency working group to facilitate the preparation and interoperability of information technology systems for the provision and receipt of the information described in subsection (b)(2).(2)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the interagency working group established under paragraph (1).(d)Reports(1)Preliminary assessment of potential barriersNot later 120 days after the date on which the interagency working group is established pursuant to subsection (c)(1), the Commission and the Secretary concerned shall jointly submit a report to the appropriate committees of Congress with a preliminary assessment of any potential barriers to sharing the information described under subsection (b)(2).(2)AssessmentsNot later than 1 year after the date on which the Commission provides the information described under subsection (b)(2) to the Department concerned, the Commission and the Secretary concerned shall jointly submit a report to the appropriate committees of Congress with—(A)an assessment of the effectiveness of a user’s ability to locate broadband infrastructure on covered land in an area to be determined as unserved by the Commission on the basis of the maps created under section 802(c) of the Communications Act of 1934 (47 U.S.C. 642(c)); and(B)an assessment of whether the Department concerned prioritized the review of applications for a communications use authorization in an area to be determined as unserved by the Commission on the basis of the maps created under such section.